NO. 12-15-00046-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

THE STATE OF TEXAS FOR THE                        §      APPEAL FROM THE

BEST INTEREST AND PROTECTION                      §      COUNTY COURT AT LAW

OF T. M.                                          §      CHEROKEE COUNTY, TEXAS

                                  MEMORANDUM OPINION
       T.M. appeals from an order authorizing the Texas Department of State Health Services
(the Department) to administer psychoactive medication-forensic. In one issue, T.M. asserts the
evidence is legally insufficient to support the trial court’s order. We affirm.


                                          BACKGROUND
       On February 5, 2015, Larry Hawkins, M.D. signed an application for an order to
administer psychoactive medication-forensic to T.M. In the application, Hawkins stated that
T.M. was subject to an order for inpatient mental health services issued under Chapter 46C (not
guilty by reason of insanity) of the Texas Code of Criminal Procedure. He stated further that
T.M. had been diagnosed with schizoaffective disorder and requested the trial court to compel
T.M. to take psychoactive medications including antidepressants, anxoilytic/sedative/hypnotics,
antipsychotics, and mood stabilizers. According to Hawkins, T.M. verbally refused to take the
medications. Hawkins stated further that, in his opinion, T.M. lacked the capacity to make a
decision regarding administration of psychoactive medications because he denies that he has any
mental illness and cannot weigh the risks versus the benefits of psychoactive medications.
Hawkins concluded that these medications were the proper course of treatment for T.M. and that,
if he were treated with the medications, his prognosis would be good, he should improve, and his
symptoms would be kept in remission. Hawkins believed that, if T.M. were not administered
these medications, he might harm himself or others.           Hawkins considered other medical
alternatives to psychoactive medication, but determined that those alternatives would not be as
effective. He believed the benefits of the psychoactive medications outweighed the risks in
relation to present medical treatment and T.M.’s best interest. Hawkins also considered less
intrusive treatments likely to secure T.M.’s agreement to take psychoactive medication.
       The trial court held a hearing on the application. At the close of the evidence, the trial
court granted the application. After considering all the evidence, including the application and
the expert testimony, the trial court found that the allegations in the application were true and
correct and supported by clear and convincing evidence. Further, the trial court found that
treatment with the proposed medication was in T.M.’s best interest and that T.M. lacked the
capacity to make a decision regarding administration of the medication.            The trial court
authorized the Department to administer psychoactive medications to T.M., including
antidepressants, antipsychotics, mood stabilizers, and anxiolytics/sedatives/hypnotics.        This
appeal followed.


                                SUFFICIENCY OF THE EVIDENCE
       In his sole issue, T.M. argues that the evidence is legally insufficient to support the trial
court’s order to administer psychoactive medication-forensics. More specifically, T.M. contends
that the State failed to prove, by clear and convincing evidence, that he lacked the capacity to
make a decision regarding administration of medication.
Standard of Review
       In a legal sufficiency review where the burden of proof is clear and convincing evidence,
we must look at all the evidence in the light most favorable to the finding to determine whether a
reasonable trier of fact could have formed a firm belief or conviction that its findings were true.
In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002). We must assume that the fact finder settled
disputed facts in favor of its finding if a reasonable fact finder could do so and disregard all
evidence that a reasonable fact finder could have disbelieved or found incredible. Id. This does
not mean that we are required to ignore all evidence not supporting the finding because that
might bias a clear and convincing analysis. Id.
       The appropriate standard for reviewing a factual sufficiency challenge is whether the
evidence is such that a fact finder could reasonably form a firm belief or conviction about the
truth of the petitioner’s allegations. In re C.H., 89 S.W.3d 17, 25 (Tex. 2002). In determining



                                                  2
whether the fact finder has met this standard, we consider all the evidence in the record, both that
in support of and contrary to the trial court’s findings. Id. at 27-29. Further, we must consider
whether disputed evidence is such that a reasonable fact finder could not have reconciled that
disputed evidence in favor of its finding. In re J.F.C., 96 S.W.3d at 266. If the disputed
evidence is so significant that a fact finder could not reasonably have formed a firm belief or
conviction, the evidence is factually insufficient. Id.
Order to Administer Psychoactive Medication
       A trial court may issue an order authorizing the administration of one or more classes of
psychoactive medications to a patient who is under a court order to receive inpatient mental
health services. TEX. HEALTH & SAFETY CODE ANN. § 574.106(a) (West 2010). The court may
issue an order if it finds by clear and convincing evidence after the hearing that (1) the patient
lacks the capacity to make a decision regarding the administration of the proposed medication,
and (2) treatment with the proposed medication is in the best interest of the patient.              Id.
§ 574.106(a-1). “Clear and convincing evidence” means the measure or degree of proof that will
produce in the mind of the trier of fact a firm belief or conviction as to the truth of the allegations
sought to be established. State v. Addington, 588 S.W.2d 569, 570 (Tex. 1979). “Capacity”
means a patient’s ability to (1) understand the nature and consequences of a proposed treatment,
including the benefits, risks, and alternatives to the proposed treatment, and (2) make a decision
whether to undergo the proposed treatment. TEX. HEALTH & SAFETY CODE ANN. § 574.101(1)
(West 2010).
       In making its findings, the trial court shall consider (1) the patient’s expressed
preferences regarding treatment with psychoactive medication, (2) the patient’s religious beliefs,
(3) the risks and benefits, from the perspective of the patient, of taking psychoactive medication,
(4) the consequences to the patient if the psychoactive medication is not administered, (5) the
prognosis for the patient if the patient is treated with psychoactive medication, (6) alternative,
less intrusive treatments that are likely to produce the same results as treatment with
psychoactive medication, and (7) less intrusive treatments likely to secure the patient’s
agreement to take the psychoactive medication.             TEX. HEALTH & SAFETY CODE ANN.
§ 574.106(b) (West 2010).




                                                  3
Analysis
       At trial, Hawkins testified that he did not believe T.M. could weigh the risks versus the
benefits of medications or make a rational and informed decision because he did not want to
grasp the concept that he has a mental illness. He also testified that T.M. has a history of mental
health disorders, had been treated at the hospital two and one-half years ago, and had been
hospitalized twice in the last six months in Harris County. According to Hawkins, T.M. had
recently been hospitalized as a result of psychosis and possibly manic symptoms, failed to stay at
a group home or take medications as ordered by a court, and believed that his sister’s stuffed
animals and trophies were idols and invoked evil spirits. Hawkins believed that even though
T.M. showed no recent aggression, he could be a danger to himself or others.
       T.M. expressed his concern about taking psychoactive medications because of his history
of side effects including weight gain, a sluggish feeling in his body, upset stomach, constipation,
irregular heart palpitations, a clouded sense of cognitive thinking, and akathisia, i.e., a feeling of
uneasiness and restlessness in his legs.      The trial court is not required to defer to T.M.’s
preferences, but must consider them. See TEX. HEALTH & SAFETY CODE ANN. § 574.106(b).
Here, the trial court considered T.M.’s side effects in granting the Department’s application by
requesting that Hawkins work with T.M. in order to find the appropriate medication and level of
dosage. From Hawkins’s testimony, it is apparent that he was unaware of T.M.’s previous side
effects, and said that he would take into account T.M.’s past experiences when these medications
are prescribed in the future. See In re E.K., No. 12-06-00407-CV, 2007 WL 1492104, at *4
(Tex. App.—Tyler May 23, 2007, no pet.) (mem. op.); In re D.H., No. 12-04-00181-CV, 2004
WL 2820896, at *4 (Tex. App.—Tyler Dec. 8, 2004, no pet.) (mem. op.).
       Further, T.M. had religious objections to taking psychoactive medications. He stated that
he was a practicing Roman Catholic Christian, and testified that in a letter in the New Testament,
Paul warned against sorcery.       According to T.M., the ancient Greek word for sorcery is
pharmakeia, which translates into the modern word for pharmacy, i.e., the administration of
medication. Hawkins testified that T.M.’s belief system became exaggerated when he was
psychotic. He said that T.M.’s beliefs bordered on delusions, were not consistent, and did not
follow the tenets of any particular faith. Again, the trial court is not required to defer to T.M.’s
beliefs, but must consider them. See TEX. HEALTH & SAFETY CODE ANN. § 574.106(b).




                                                  4
         Considering all the evidence in the light most favorable to the findings, we conclude a
reasonable trier of fact could have formed a firm belief or conviction that T.M. lacked the
capacity to make a decision regarding administration of the proposed medications and that
treatment with the proposed medications was in his best interest. See TEX. HEALTH & SAFETY
CODE ANN. § 574.106(a-1); In re J .F.C., 96 S.W.3d at 266. Therefore, the evidence is legally
sufficient to support the trial court’s order. See In re J.F.C., 96 S.W.3d at 266. Accordingly, we
overrule T.M.’s sole issue.


                                                   DISPOSITION
         Having overruled T.M.’s sole issue, we affirm the trial court’s order.

                                                                  BRIAN HOYLE
                                                                     Justice

Opinion delivered May 29, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)


                                                          5
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              MAY 29, 2015


                                         NO. 12-15-00046-CV


                           THE STATE OF TEXAS FOR THE BEST
                           INTEREST AND PROTECTION OF T. M.


                                Appeal from the County Court at Law
                          of Cherokee County, Texas (Tr.Ct.No. 41,349)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.